DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 8/23/21.  Claims 1-2, 4-5, 7, 10 were amended; claims 13-20 were previously withdrawn.  Claims 1-16 are presently pending and claims 1-12 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, filed 8/23/21, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 9 of Remarks, filed 8/23/21, with respect to the objections to claims 4, 5, and 7 have been fully considered and are persuasive.  The objections to claims 4, 5, and 7 have been withdrawn. 
Applicant’s arguments, see page 10 of Remarks, filed 8/23/21, with respect to the rejections of claims 2-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2-9 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see page 10 of Remarks, filed 8/23/21, with respect to the rejections of claims 1-12 on the grounds of double patenting have been fully considered and are persuasive.  The rejections of claims 1-12 on the grounds of double patenting have been withdrawn
Applicant’s arguments, see pages 10-11 of Remarks, filed 8/23/21, with respect to the rejections of claims 1-3 and 5-9 under 35 U.S.C. 102(a)(1) in view of Christman (US Pub. 2003/0205246) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-3 and 5-9 under 35 U.S.C. 102(a)(1) in view of Christman (US Pub. 2003/0205246) have been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are made and presented in view of EP 2777406 A1 to Van Leeuwen et al., US Pat. 4,827,727 to Caracciolo, and US Pat. 4,037,338 to Berline as necessitated by amendment.

Drawings
The drawings were received on 8/23/21.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 8/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,924,727 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2777406 A1 to Van Leeuwen et al. (hereafter “Van Leeuwen”).
Regarding claim 1,
	Van Leeuwen discloses a solution application system, comprising: 
a tank (7) comprising a liquid solution [Fig. 1-3; ¶0039]; 
a conveyor (6) to convey food items through the tank, such that food items conveyed on the conveyor are dipped in the liquid solution [Fig. 1, 3, 13; ¶0043-¶0047]; and 
a suction box (comprising drain outlet 15, see Fig. 10) comprising a sensor (13, 14);
 wherein the suction box is engaged with and in fluid communication with the tank; and 
wherein the sensor measures a level of the liquid solution in the tank [see Fig. 1-2, 10; ¶0039-¶0040].  
Regarding the recitation “an antimicrobial application system”, it is noted that statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
	Van Leeuwen discloses the application system of claim 1, wherein it is noted that the recitation “liquid antimicrobial solution” is a statement of intended use which does not patentably distinguish over the prior art since Van Leeuwen meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since Van Leeuwen is capable of operation using a liquid antimicrobial solution, the claim is therefore met.
Regarding claim 2,
Van Leeuwen discloses the application system according to claim 1, wherein the suction box (comprising drain outlet 15, see Fig. 10) further comprises: 
a bottom wall; 
at least one side wall extending from the bottom wall; 

wherein the tank (7) further comprises an aperture (not labelled); and 
wherein a portion of the aperture is covered by the at least one side wall of the suction box [see Fig. 10; ¶0039-¶0040].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2777406 A1 to Van Leeuwen et al. (hereafter “Van Leeuwen”) as applied to claim 2 above, and further in view of US Pat. 4,827,727 to Caracciolo (hereafter “Caracciolo”).
Regarding claim 3,
Van Leeuwen discloses the application system according to claim 2, but does not explicitly teach a filter screen disposed within the aperture.  However it is old and well known in the art to utilize such a filter screen configuration as defined by the claim.  For example, Caracciolo discloses an antimicrobial application system comprising: a tank (2) comprising a liquid antimicrobial solution and a conveyor (22) to convey food items through the tank, wherein an outlet aperture of the tank comprises a filter screen (12) 
Regarding claim 4,
Van Leeuwen in view of Caracciolo discloses the application system according to claim 2, but does not explicitly teach that the filter screen (12) comprises a plurality of rods.  However it is old and well-known in the art to utilize a filter screen that is comprised of a plurality of rods, such as in wire mesh filter screens.  For example, Caracciolo teaches an additional screen filter (13) in the form of a wire mesh that functions as a filter for the effluent solution [Fig. 1; col. 3, lines 8-27].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a filter screen in the form of a wire mesh (comprising a plurality of rods), as taught by Caracciolo and as is commonly known, in order to predictably function as a filter for the effluent solution exiting the aperture in the tank [Caracciolo: col. 3, lines 8-27].
Regarding claim 6,
Van Leeuwen in view of Caracciolo discloses the application system according to claim 2, wherein Van Leeuwen teaches a drain valve (16) for selectively allowing a flow of effluent liquid solution to drain through the one or more drain holes [Fig. 1, 10; ¶0040], but does not explicitly teach a pump for withdrawing the liquid antimicrobial solution through the one or more drain holes.  However it is old and well-known in the art to utilize a pump for effectively draining effluent solution from the tank of such an .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777406 A1 to Van Leeuwen et al. (hereafter “Van Leeuwen”) as applied to claim 2 above, and further in view of US Pat. 4,037,338 to Berline (hereafter “Berline”).
Regarding claim 7,
Van Leeuwen in view of Caracciolo discloses the application system according to claim 2, wherein Van Leeuwen teaches that the sensor comprises a maximum filling level sensor (13) and a minimum filling level sensor (14) so that the level of solution in the tank is maintained between the maximum filling level (11) and the minimum filling level (12) [Fig. 1, 10; ¶0039].  Van Leeuwen does not, however, explicitly teach that the sensor is a pressure transducer located in the bottom wall of the suction box.  However it is old and well-known in the art to utilize a pressure transducer located in the bottom wall of the suction box as claimed for detecting a liquid level.  For example, Berline discloses a suction box (20) comprising a pressure transducer (32) located in a bottom wall thereof for monitoring and maintaining a desired liquid level [see Fig. 1; col. 4, lines .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2777406 A1 to Van Leeuwen et al. (hereafter “Van Leeuwen”).
Regarding claim 8,
Van Leeuwen discloses the application system according to claim 2, wherein the suction box (comprising drain outlet 15, see Fig. 10) disclosed by Van Leeuwen appears to be in the shape of a cylinder [see Fig. 10].  Van Leeuwen does not explicitly teach that the suction box comprises three side walls.  However it would have been obvious for a person having ordinary skill in the art at time of filing to form the suction box of a shape having three sidewalls, such as a rectangular or a cube, since it has been held that a change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see MPEP 2144.04(IV)(B)]. 

Allowable Subject Matter
Claims 5 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5,
Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, that the aperture has a first height and the filter screen has a second height, wherein the first height is greater than the second height.  For at least the above reason, claim 5 contains allowable subject matter.
Regarding claim 9,
Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, that the at least one side wall has a first height and the filter screen has a second height, wherein the first height is greater than the second height.  For at least the above reason, claim 9 contains allowable subject matter.
Regarding claims 10-12,
Van Leeuwen discloses the application system according to claim 1, wherein the tank further comprises at least two discharge nozzles (42-45) for spraying liquid solution into the tank, wherein the discharge nozzles are positioned above the level of the conveyor [see Fig. 1, 3-4; ¶0055].  Van Leeuwen does not, however, disclose that the discharge nozzles are positioned below a top level of the liquid antimicrobial solution such that food items conveyed on the conveyor are agitated by the force of the spray from the discharge nozzles.  None of the available prior art is able to obviate said deficiency of Van Leeuwen.  Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, all features of the discharge nozzle configuration defined by claim 10 in combination with all other features of the claim.  For at least the above reason, claim 10 (and therefore claims 11-12 depending therefrom) contain allowable subject matter.

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711